Citation Nr: 1537027	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  11-01 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to a rating in excess of 70 percent for schizophrenia, paranoid type, prior to April 7, 2010.

2. Entitlement to a rating in excess of 20 percent for residuals, status post fracture left tibial and fibula.

3. Entitlement to a rating in excess of 20 percent for residuals, status post fracture right tibial and fibula.

4. Entitlement to a rating in excess of 10 percent residuals, status post left femur fracture.


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1992 to February 2002.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

I. Statement of the Case

Regarding the issue of entitlement to a rating in excess of 70 percent for schizophrenia, paranoid type, prior to April 7, 2010, the claim must be remanded for the issuance of a statement of the case.  In July 2009 the Veteran filed a notice of disagreement with the June 2009 continuation of a 70 percent rating for service connected schizophrenia indicating that a 100 percent rating was warranted.  Subsequently, the AOJ awarded a 100 percent rating for schizophrenia effective April 7, 2010.  The Veteran's claim for an increased rating for schizophrenia was filed prior to April 7, 2010.  A veteran is generally presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  The proper course of action when a timely NOD has been filed is to remand the matter to the RO.  Manlincon v. West, 12 Vet. App. 238 (1999).  Appropriate action, including issuance of a statement of the case, is now necessary with regard to this issue.  38 C.F.R. § 19.26 (2015).  The Veteran will then have the opportunity to file a substantive appeal if he wishes to complete an appeal.


II. Supplemental Statement of the Case

Regarding the issues of entitlement to a rating in excess of 20 percent for residuals, status post fracture left tibial and fibula; entitlement to a rating in excess of 20 percent for residuals, status post fracture right tibial and fibula; and entitlement to a rating in excess of 10 percent residuals, status post left femur fracture the claim must be remanded for the issuance of a supplemental statement of the case (SSOC).  The RO issued a statement of the case for these issues in December 2010 and the Veteran filed a timely substantive appeal.  Since that time, evidence relevant to the claim, including VA treatment records and an examination report, has been added to the claims file.  When additional evidence is received by the AOJ prior to the transfer of records to the Board, a SSOC will be furnished unless the additional evidence received duplicates evidence previously of record or the additional evidence is not relevant to the issue on appeal.  38 C.F.R. § 19.37 (2015).  As the evidence added to the claims file includes a VA examination report relevant to the Veteran's increased rating claims, the Board concludes that a remand is necessary for the issuance of a SSOC.

Accordingly, the case is REMANDED for the following action:

1. Issue a statement of the case with respect to the issue of entitlement to a rating in excess of 70 percent for schizophrenia, paranoid type, prior to April 7, 2010.  All appropriate appellate procedures should then be followed.  The Veteran should be advised that he must complete his appeal of this issue by filing a timely substantive appeal following the issuance of a statement of the case.

2. In regard to the issues of entitlement to a rating in excess of 20 percent for residuals, status post fracture left tibial and fibula; entitlement to a rating in excess of 20 percent for residuals, status post fracture right tibial and fibula; and entitlement to a rating in excess of 10 percent residuals, status post left femur fracture the AOJ should review all relevant evidence added to the claims file since the December 2010 statement of the case.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




